DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,052,003 B2 to Burns (“Burns”) in view of U.S. Patent No. 5,975,889 to Culpepper (“Culpepper”).
As to claim 1, Burns teaches a beverage plug (plug 110) for insertion into a drinking opening (col. 5, lines 11-14) of a container lid (Fig. 5) comprising: an elongated stick (elongated projection 130) having a first end (proximal end 118) and an opposite second end (distal end 134) with an integral plug portion (body portion 112) being formed between the first end and the second end and being 
Culpepper teaches wherein a candle holder (candle support apparatus 10) is integrally formed at the first end (Fig. 2A) and comprises a cup-shaped structure (candle socket 30) for receiving and holding a candle (candle 24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the candle socket of Culpepper to the plug as taught by Burns to enable to user to secure the candle to a suitable object (Culpepper, abstract). 
As to claim 2, Burns modified by Culpepper teaches the beverage plug of claim 1, wherein the cup-shaped structure has a cylindrical shape (Fig. 1), as taught by Culpepper. 
As to claim 3, Burns modified by Culpepper teaches the beverage plug of claim 1, wherein the candle holder (candle socket 30) is formed immediately above the plug portion (cap 12), as taught by Culpepper.
As to claim 4, Burns modified by Culpepper teaches the beverage plug of claim 1, wherein the plug portion has an oblong shape that protrudes radially outwardly from the candle holder (Fig. 3).
As to claim 5, Burns modified by Culpepper teaches the beverage plug of claim 1, wherein the plug portion (cap 12) has a width (Fig. 2A) that is greater than a diameter of the candle holder (candle socket 30), as taught by Culpepper.

As to claim 7, Burns modified by Culpepper teaches the beverage plug of claim 1, wherein the beverage plug is formed as a single molded piece of plastic (Burns, col. 4, lines 26-27).
As to claim 8, Burns teaches a celebratory kit comprising: a lid (Fig. 5) for a container (col. 5, lines 11-14), the lid including a drinking opening (col. 5, lines 11-14); and a beverage plug (plug 110) for insertion into the drinking opening of the container lid (col. 5, lines 11-14), the beverage plug comprising an elongated stick (elongated projection 130) having a first end (proximal end 118) and an opposite second end (distal end 134) with an integral plug portion (body portion 112) being formed between the first end and the second end and being configured for plugging the drinking opening (Fig. 5); but does not teach a candle; wherein a candle holder is integrally formed at the first end and comprises a cup-shaped structure for receiving and holding the candle.
Culpepper teaches a candle (candle 24); wherein a candle holder (Fig. 2A) is integrally formed at the first end and comprises a cup-shaped structure (candle socket 30) for receiving and holding the candle (Fig. 2A)17. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the candle socket of Culpepper to the plug as taught by Burns to enable to user to secure the candle to a suitable object (Culpepper, abstract). 

As to claim 10, Burns modified by Culpepper teaches the celebratory kit of claim 8, wherein the candle holder (candle socket 30) is formed immediately above (Fig. 2A) the plug portion (cap 12), as taught by Culpepper.
As to claim 11, Burns modified by Culpepper teaches the celebratory kit of claim 8, wherein the plug portion has an oblong shape (Fig. 5) that protrudes radially outwardly from the candle holder.
As to claim 12, Burns modified by Culpepper teaches the celebratory kit of claim 8, wherein the plug portion (cap 12) has a width (Fig. 2A) that is greater than a diameter of the candle holder (candle socket 30), as taught by Culpepper.
As to claim 13, Burns modified by Culpepper teaches the celebratory kit of claim 8, wherein the elongated stick has a circular cross-section below the plug portion (Fig. 3).
As to claim 14, Burns modified by Culpepper teaches the celebratory kit of claim 8, wherein the beverage plug is formed as a single molded piece of plastic (Burns, col. 4, lines 26-27).
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.  The applicant argues that the Burns reference teaches the plug body is a solid structure, however Burns teaches the precise size and shape of external member 20 is not deemed critical to its ability to perform the intended functions (Burns, .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 2,406,777 to Koretzky teaches a stem with a socket to hold a candle.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733

/DON M ANDERSON/Primary Examiner, Art Unit 3733